DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Status of Claims
Claims 1-18 are currently pending in the instant application. Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Newly submitted claims 10-18 are directed to inventions that are independent or distinct from the invention originally claimed/elected for the following reasons: 
As an initial matter, it is noted that original claims 1-4 and 8-9 in the election requirement mailed on July 23, 2021 recited “A DNA targeting system for deleting exon 51 of a dystrophin gene,…comprising SEQ ID NO:67, SEQ ID NO:70, SEQ ID NO:100, or SEQ ID NO:680.” It is noted that SEQ ID NO:70 and SEQ ID NO:100 do not delete exon 51 of a dystrophin gene thus were incorrectly included/recited in the original claims. Indeed, applicant acknowledges on the record that the “gRNAs recited in claim 10 target introns of dystrophin, such as intron 44 and intron 55.” See page 8 of the remarks filed on July 5, 2022. Hence, the new claims drawn to SEQ ID NOs:70 and 100 and use thereof are distinct from applicant’s elected invention drawn to a system comprising SEQ ID NO:680 directed to exon 51 of dystrophin. Further, even if SEQ ID NO:70 and SEQ ID NO:100 were to delete exon 51 of a dystrophin gene thus belong to the same inventive group as elected by applicant, there is no allowable generic claim encompassing applicant’s elected SEQ ID NO:680 as well as non-elected SEQ ID NOs:70 and 100.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-18 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
In view of the foregoing, claims 1-4 and 8-9 are under examination on the merits in the instant case.

Response to Arguments
Applicant’s arguments pertaining to the priority benefit to Application No. 61/839,127 and Zhang’s PCT application being the first disclosure of exon 51 of DMD have been fully considered and are persuasive. Therefore, the §103 rejection of record has been withdrawn.  However, upon further consideration, a new ground of rejection is made as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arechavala-Gomeza et al. (Human Gene Therapy, 2007, 18:798-810) in view of Carroll (Molecular Therapy, 2012, 20:1658-1660), Zhang (US 2014/0179006 A1), and Bozzoni et al. (US 2011/0301218 A1, of record).
Arechavala-Gomeza teaches that antisense oligonucleotides (AOs) targeting exon 51 of the dystrophin gene have been synthesized and evaluated by various research groups in the relevant art for potential application in clinical treatment of Duchenne muscular dystrophy (DMD), which affects skeletal muscle cells. See the entire reference including Table 2. 
Arechavala-Gomeza does not teach a Cas9/gRNA system targeting exon 51 of the dystrophin gene.
Carroll teaches that a CRISPR approach is “a new approach” that “can target specific genomic sequences” via “Watson-Crick base pairing” as well as “specificity of cleavage by Cas9-RNA complexes”. wherein a single RNA molecule “guides cleavage in conjunction with Cas9” and “specificity is provided by the match between the targeting RNA and the DNA target.” See pages 1658-1660.
Zhang teaches that there is “a pressing need for alternative and robust systems and techniques for sequence targeting with a wide array of applications” and that the CRISPR-Cas system “can be programmed by a short RNA molecule to recognize a specific DNA target” and can be added to the alternative gene targeting and genome editing systems. See paragraphs 0007-0008.
Zhang teaches that the CRISPR/Cas9 system utilizes a “20-nt guide sequence” that is designed by identifying a target DNA sequence of 5’-(N)20NGG, wherein “NGG” is a “protospacer adjacent motif” (PAM), wherein the guide RNA designed to correspond to one strand of target sequence 5’-(N)20NGG hybridizes to the other strand of the target sequence that is complementary to 5’-(N)20. Zhang teaches that the U6 promoter in an AAV vector transcribes from a “G” nucleotide (+1) thus teaches designing the guide RNA such that the first nucleotide of the guide RNA is “G”. See Figures 1, 2C, 2E, 4A, 7A; paragraph 0026.
Zhang teaches that DMD gene is one of disease-associated “target polynucleotides” to be targeted by a CRISPR complex. See paragraph 0158-0161; Table B at page 21. Note that “DMD” is disclosed as a target at page 68 of 61/748,427, one of priority documents of Zhang. 
Bozzoni discloses the entire dystrophin exon 51 sequence (see upper case) in Figure 5A as copied below, wherein an underlining has been added to indicate (N)20 and a box has been added to indicate “NGG” for two candidate 5’-(N)20NGG guide RNA sequence motifs. 
    PNG
    media_image1.png
    205
    694
    media_image1.png
    Greyscale

Bozzoni teaches that “muscle-specific” expression of therapeutic nucleic acids pertaining to the dystrophin gene is useful and “the AAV1 and AAV6 capsid may be advantageously employed for skeletal muscle”. See paragraphs 0129 and 0131.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace art-recognized AOs targeting exon 51 of the human dystrophin gene with the “new approach” utilizing the CRISPR/Cas9/20-nt gRNA system that specifically targets a 20-nt fragment of exon 51 of the human dystrophin DNA sequence. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make an alternative, new approach to the well-established antisense oligonucleotide-mediated targeting system for potential DMD therapy, because potential clinical utility of a nucleic acid system specifically targeting exon 51 of the human dystrophin gene was actively pursued and investigated by relevant artisans as evidenced by the teachings of Arechavala-Gomeza, especially as summarized in Table 2 thus nucleic acid-mediated targeting of dystrophin exon 51 was deemed an art-recognized goal before the effective filing date, and because the CRISPR/Cas9 system was deemed the “new” and “alternative” approach that also utilizes target sequence match/specificity based on “Watson-Crick base pairing” as utilized by the art-recognized antisense oligonucleotide approach as taught by Carroll and Zhang. As such, one of ordinary skill in the art would have recognized that the CRISPR/Cas9 system whose specificity “is provided by the match between the targeting RNA and the DNA target” would complement and add to alternative gene targeting and genome editing systems for potential DMD therapy by specifically targeting exon 51 of the dystrophin gene and also satisfy “a pressing need for alternative and robust systems and techniques for sequence targeting with a wide array of applications” for potential DMD therapy, especially in view of the fact that the CRISPR/Cas9 system was deemed suitable to target disease-associated “target polynucleotides” including the DMD gene as disclosed by Zhang. 
When following Zhang’s detailed teachings/suggestions pertaining to a target sequence-specific 20-nt gRNA design, one of ordinary skill in the art would have looked into the prior art for a recognized dystrophin exon 51 target sequence such as the sequence disclosed by Bozzoni. Since the 20-mer guide RNA design rules, especially for the purpose of expressing the guide RNA from a U6 promoter-containing vector (e.g., AAV), was known in the prior art as taught by Zhang, wherein the 20-mer guide RNA sequence is followed by the NGG sequence, one of ordinary skill in the art would have reasonably identified a finite number of predictable 20-mer sequences followed by NGG within the exon 51 sequence of dystrophin, wherein the predictable 5’-(N)20XGG DNA sequence motifs include 5’-TCCTACTCAGACTGTTACTCTGG and 5’-CTTGGACAGAACTTACCGACTGG as indicated hereinabove with respect to Bozzoni’s Figure 5A. As explained above, Zhang taught that the U6 promoter transcribes from “G” nucleotide as the first nucleotide (+1) hence, one of ordinary skill in the art would have changed the first nucleotide of the predictable 5’-(N)20XGG sequence to “G” and included with a reasonable expectation of success the 20-mer 5’-GCCTACTCAGACTGTTACTC and 5’-GTTGGACAGAACTTACCGAC in a U6 promoter-containing vector, wherein the 20-mer DNA sequence is 100% identical to SEQ ID NO:67 and SEQ ID NO:680 claimed in the instant case. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
One of ordinary skill in the art would also have been motivated to use “the AAV1 and AAV6 capsid” when making a CRISPR/Cas9 AAV vector expression system for expressing dystrophin exon 51-specific gRNA in order to provide “muscle-specific” expression of the gRNA, because muscle-specific expression of a therapeutic nucleic acid was deemed useful for dystrophin-related nucleic acids as taught by Arechavala-Gomeza and Bozzoni, and because Bozzoni expressly taught that “the AAV1 and AAV6 capsid may be advantageously employed for skeletal muscle”. 
Accordingly, claims 1-4 and 8-9 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635